Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 11, line 10 recites “lager” rather than –larger--.  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  the third line of the claim recites “is an” rather than –in an--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the second line of the claim recites “configured to maintained”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“a liquid cooling unit comprising a heat output component” (claim 1) nests together two nonce terms which include “unit” and “component” coupled with the function of “liquid cooling” and “heat output”. A return to the specification provides that the liquid cooling unit is a condenser and the heat output component is a condenser coil. Therefor the limitations are interpreted as a condenser and a condenser coil, respectively, or equivalents thereof.
“a first liquid heating means” (claim 1) includes “means” coupled with the function of “liquid heating”. A return to the specification provides that the liquid heating means is a vessel. Therefor the limitation is interpreted as a vessel or equivalents thereof.
“means to cause or allow exit of liquid” (claim 8) includes “means” coupled with the function of “cause or allow exit of liquid”. A return to the specification provides that means to cause or allow exit are “narrow spaces”. Therefor the limitation is interpreted as narrow spaces or equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a first body of the liquid”; however the claim 1 introduces this limitation and therefor the antecedent basis is unclear.
The term “substantially thermally insulated” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 17-19 are rejected for their dependency  to a rejected claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrose et al (US 2,575,325).
Regarding claim 1, Ambrose discloses a system for heating and cooling a liquid, the system comprising:
a liquid cooling unit comprising a heat output component (condenser coil 60),
a first liquid heating means (water heating 10 includes water container 41 and two sections 53 and 54 which generally define upper and lower vessels; for simplicity the first liquid heating means will be referred to as 54 or the lower section) configured to hold and heat a liquid (water);
wherein the first liquid heating means is configured to retain a first body of the liquid about the heat output component (60) such that the liquid is heated, and furthermore that a temperature gradient is formed and maintained within the first body of the liquid. Additionally, regarding limitations drawn to the formation of a temperature, the "manner of operating the device does not differentiate apparatus from the prior art" And “apparatus claims cover what a device is, not what a device does” MPEP 2114. Absent distinguishing structure, a mere functional limitation is not sufficient to define over the prior art. In this instance hot water tanks are capable of forming temperature gradients due to the natural differences in buoyancy of hot and cool water. Here cool water enters the tank at the bottom and hot water is egressed at the top of the tank.
Regarding claim 2, Ambrose discloses the first liquid heating means comprises a first vessel having a floor and wall (figure 1 shows 54 including a floor and wall) and the heat output component (60) extends into the interior of the vessel.
Regarding claim 3, Ambrose discloses the liquid cooling unit is a condenser, and the heat output component is a condenser coil (3:47-48 “condenser coil 60”).
Regarding claim 4, Ambrose discloses the first liquid heating means comprises a first vessel having a floor and wall (figure 1 shows 54 including a floor and wall) and the heat output component (60) extends into the interior of the vessel and the condenser coil extends for most or substantially all of the liquid depth within the first vessel (shown in figure 1).
Regarding claim 5, Ambrose discloses the temperature gradient is defined by a lower temperature in a lower region of the first body of the liquid (relatively cool water enters at 12), and a higher temperature is in an upper region of the first body of the liquid (relatively hot water passes through 56 to ultimately exit through 14).
Regarding claim 6, Ambrose discloses a liquid entry port (at intake line 12) located so as to admit liquid in a lower region of the first body of the liquid.
Regarding claim 7, Ambrose discloses the first vessel has a ceiling (dividing plate 49 forms a ceiling of the first vessel).
Regarding claim 8, Ambrose discloses means to cause or allow exit of liquid (through perforations 56) from an upper region of the first body of the liquid.
Regarding claim 9, Ambrose discloses the first vessel has a ceiling (49) and the means to cause or allow exit of liquid from an upper region of the first body is a discontinuity (56) in or about the ceiling configured to cause or allow exit of water from the first vessel.
Regarding claim 10, Ambrose discloses the discontinuity is an aperture (56) within the ceiling.
Regarding claim 11, Ambrose discloses a second vessel (53) configured to hold a second body of the liquid, wherein the first and second vessels (54 and 53) are in liquid communication (through 56) so as to cause or allow liquid of the first body of the liquid to pass into the second vessel.
Regarding claim 12, Ambrose discloses the second vessel (53) is disposed above the first vessel (54).
Regarding claim 13, Ambrose discloses the ceiling of the first vessel forms the floor of the second vessel (ceiling/floor 49).
Regarding claim 14, Ambrose discloses a heater (compressor 50 heats the water thereabout) configured to heat the second body of the liquid held by the second vessel.
Regarding claim 20, Ambrose discloses the system is configured to dispense heated and cooled water. Regarding use as a beverage the dispensed water is capable of use as a beverage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al (US 2,575,325).
Regarding claim 15, Ambrose discloses the heater (50) is configured to heat the second body of the liquid, but is silent concerning a temperature value. It has been held that the optimization of a result-effective variable is obvious. In this instance the temperature of the second body of liquid effects the result of the delivered temperature of the water. Therefor because the second body liquid temperature is recognized as effecting the result of delivered water temperature; the value of at least 70C is not a product of innovation but of ordinary skill and is obvious.
Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ambrose et al (US 2,575,325) or, in the alternative, under 35 U.S.C. 103 as obvious over Ambrose et al (US 2,575,325) in view of Gehring (US 4,148,355).
Regarding claims 16 and 17, Ambrose discloses a single tank (1) configured to maintain substantially separately the first body of the liquid (within 54) and a second body of the liquid (within 53), the second body disposed above the first body, the system configured such that the liquid from the first body is caused or allowed to move at a restricted rate into the second body (through perforations 56), wherein the first and second bodies are substantially thermally insulated from each other provided by a baffle (49) to prevent or inhibit bulk mixing of the liquid between the first and second bodies of the liquid while still causing or allowing liquid form the first body to move at a restricted rate into the second body (through perforations 56).
Regarding “substantially thermally insulated” as presented the function of the baffle itself provides for being substantially thermally insulated and therefor Ambrose anticipates the claim. Alternatively Gehring provides for a baffle (32) between upper and lower bodies of liquid that is formed of an insulative material (2:37 “fiberglass”). It would have been obvious to one of ordinary skill in the art to have provided Ambrose with the insulative fiberglass material in order to prevent heat loss from the upper body to the lower body.
Regarding claim 19, Ambrose discloses the baffle (49) comprises a heating element (50) configured to heat the second body of the liquid.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose or Ambrose and Gehring and in further view of Fukunaga et al (US 2013/0047654).
Regarding claim 18, Ambrose discloses spaces (56) through the baffle (49); the combination of the baffle and space functioning to prevent or inhibit bulk mixing of the liquid between the first and second bodies of the liquid while still causing or allowing liquid from the first body to move at a restricted rate into the second body. Ambrose lacks that the space is provided between the tank wall and baffle edge. Fukunaga discloses a baffle (8) dividing a first and second body of water within a water heater; where a space is formed between the baffle edge and tank wall ([0070]). It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the openings through a baffle or about the periphery of a baffle. It is known in the art to substitute one opening type for the other. The result of the substitution would have been predictable. MPEP 2143 B.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryan et al (US 3,008,300) baffle structure.
Yui (US 2014/0208955) beverage dispenser.
Yin (US 2016/0109156) condenser within water heater.
Peteri et al (US 5,093,897) water heater.
Kim (US 8,491,786) beverage dispenser.
Anson (US 8,225,961) hot water dispenser mixing.
Marszalec et al (US 6,871,675) hot and cold water dispenser.
Yin (US 10,429,084) temperature gradient within water heater.


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763